Case 1:20-cv-02371-AT Document9 Filed 05/20/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
KELCEY DEPTULA, DOC #:
DATE FILED: 5/20/2020
Plaintiff,
-against- 20 Civ. 2371 (AT)
JONATHAN ROSEN, CERAMICA DE ESPANA, ORDER
Defendants.

 

 

ANALISA TORRES, District Judge:

The parties were required to submit a joint status letter and proposed case management plan
by May 12, 2020. ECF No. 4. They failed to do so, and the Court ordered the parties to submit those
documents by May 14, 2020. ECF No. 7. They also failed to file the required submissions by that
date, and the Court adjourned the scheduled initial pretrial conference to May 26, 2020 and ordered
the parties to submit their joint letter and proposed case management plan by May 19, 2020. ECF
No. 8. Once again, those submissions are overdue.

It is ORDERED that by May 22, 2020, at 12:00 p.m., the parties shall submit their joint status
letter and proposed case management plan. In addition to the information required by the Court’s
March 25, 2020 order, ECF No. 4, the joint letter shall contain a statement explaining the parties’
failure to meet the May 12, May 14, and May 19 filing deadlines.

SO ORDERED.

Dated: May 20, 2020
New York, New York

On

ANALISA TORRES
United States District Judge
